Cochrane, J.:
The commissioners of appraisal were appointed under chapter 724. of the Laws of 1905 as amended, section 32 of which act provides as follows: “ The commissioners of appraisal appointed in pursuance of this act shall receive as compensation such fees and expenses as may be taxed by the court upon notice to the.corporation counsel who shall also furnish them with the necessary clerks, stenographers, surveyors and other employees.” The appellants appeal from an order awarding compensation to one commissioner of $2,200 and another commissioner $1,900 besides disbursements for services in condemning ten parcels' of land described• in their third separate report. The commissioners state in their affidavits that they,were engaged twenty-three days in hearing the parties, fourteen days in inspecting the property, twenty-one days in executive sessions' for the purpose of conferring with each other, and twenty-three days in reading testimony, authorities and statutes and making computations. It does not appear, however, that all this time was necessarily consumed by them nor is there anything to show the value of their services. ¡For anything that appears parts of different days may have been occupied in doing work which should have been completed, in less. time. In Matter of Bensel, Ashokan Reservoir, Sec. No. 16 (138 App. Div. 662), a case involving the question of compensation of commissioners' of appraisal *219under this same statute, it was said by Mr.. Justice. Chester in an opinion at Special Term adopted by this court that there is nothing in the law providing for compensation on a per diem basis and that the statute contemplates reasonable compensation for services actually and necessarily rendered, and he further stated: “ The number • and character of the cases before them, the circumstances under which the work was done, the amount of time reasonably required for doipg itj. the character and quality of the work done by the commissioners and the amounts of their awards may all be considered in fixing their compensation.” It should be observed that in that case as the record came to this court and in view of an oral stipulation made by the corporation counsel in court at the time of the argument,, the question of the amount of compensation to the commissioners was not before this court and was not considered and hence the compensation there allowed constitutes no precedent. A mere statement of the number of days during which the commissioners claim to have been engaged is not of 'much importance in determining the value of their services unless the particulars are ' also stated showing the time not only, actually consumed but also necessarily consumed. Here there is nothing definite on which to fix the compensation. The minutes of the proceedings of the commissioners and the evidence taken by them do not appear to have been before the court when fixing their compensation nor have they even stated in their affidavits their own opinion as to the value oE their services nor that they were necessarily or even actually occupied during all of the time for which they claim compensation. The record is too barren to support an award of compensation such as has been made.
The order fixing compensation of commissioners should be reversed, with ten dollars costs and disbursements, and the motion denied, without costs and with leave to renew the motion.
All concurred, except Smith, P. J., not voting.
Order fixing compensation of commissioners reversed, with ten . dollars costs and disbursements, and motion denied, without costs and with leave to renew the motion.